Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-16 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statements dated 10/03/2019 and 10/08/2019 are acknowledged by the Examiner. 

Examiner’s Interpretation of claim 12

3.	Claim 12 recites the limitation “processing means” which is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 12 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function. As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor. Accordingly, the disclosure is not commensurate with the scope of the claim.

Claim 12 recites “A system for transmitting an interest message, comprising: 
processing means configured to transmit an interest message, the interest message specifying criteria identifying data units from an area of interest which are to be aggregated and comprising at least one parameter specifying how the data units are requested to be aggregated.”

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 12, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Rangarajan et al, US 2016/0285671 hereafter Rangarajan.

As for claim 12, Rangarajan discloses:
A system for transmitting an interest message, comprising: 
processing means (Rangarajan, [0089], The network interface) configured to transmit an interest message (Rangarajan, [0003], [0004], Transmit the CCN interest message/request/packet), the interest message specifying criteria identifying data units from an area of interest which are to be aggregated (Rangarajan, Fig. 5, 501, 505, [0071], [0080], Transmit a CCN request from the sender. The CCN request specifying the URI identifying the content objects which are to be retrieved. The Examiner interprets the URI to correspond to the “criteria”) and comprising at least one parameter specifying how the data units are requested to be aggregated (Rangarajan, FIG. 5, 501, 503, [0051]-[0052], [0076]-[0078], [0080], The CCN request includes computation pipeline/definition/defined function for how data/computation units are requested to be aggregated/computed. The Examiner interprets the computation pipeline/definition/defined function to correspond to the parameter).

As for claim 14, Rangarajan discloses:
A method of transmitting an interest message, comprising: 
transmitting an interest message, the interest message (Rangarajan, [0003], [0004], Transmit the CCN interest message/request/packet) specifying criteria identifying data units from an area of interest which are to be aggregated (Rangarajan, Fig. 5, 501, 505, [0071], [0080], Transmitting a CCN specifying the URI identifying the content objects which are to be retrieved) and comprising at least one parameter specifying how the data units are requested to be aggregated (Rangarajan, FIG. 5, 501, 503, [0076]- [0078], [0080], The CCN request includes computation pipeline/definition/defined function for how data/computation units are requested to be aggregated/computed. The Examiner interprets the computation pipeline/definition/defined function to correspond to the parameter). 

As for claim 16, Rangarajan discloses:
A non-transient computer-readable medium having instructions stored thereon that, when executed by one or more processors of a system (Rangarajan, [0009], The CRM and processor for executing instructions on the computing device), cause the system to carry out operations for transmitting an interest message (Rangarajan, [0003], [0004], Transmit the CCN interest message/request/packet), the operations including: 
transmitting an interest message, the interest message specifying criteria identifying data units from an area of interest which are to be aggregated (Rangarajan, Fig. 5, 501, 505, [0071], [0080], Transmitting a CCN specifying the URI identifying the content objects which are to be retrieved) and comprising at least one parameter specifying how the data units are requested to be aggregated (Rangarajan, FIG. 5, 501, 503, [0051]-[0052], [0076]-[0078], [0080], The CCN request includes computation pipeline/definition/defined function for how data/computation units are requested to be aggregated/computed. The Examiner interprets the computation pipeline/definition/defined function to correspond to the parameter).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-9, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan et al, US 2016/0285671 in view of Maldaner, Us 2016/0261575 hereafter Maldaner. 

As for claim 1, Rangarajan discloses:
A system for receiving an interest message, comprising: processing means configured to: 
receive an interest message from a sender (Rangarajan, [0003], [0004], Receive the CCN interest message/request/packet), the interest message specifying criteria identifying data units from an area of interest which are to be aggregated (Rangarajan, Fig. 5, 501, 505, [0071], [0080], Receiving a CCN request from the sender. The CCN request specifying the URI identifying the content objects which are to be retrieved. The Examiner interprets the URI to correspond to the “criteria”) and comprising at least one parameter specifying how the data units are requested to be aggregated (Rangarajan, FIG. 5, 501, 503, [0051]-[0052], [0076]-[0078], [0080], The CCN request includes computation pipeline/definition/defined function for how data/computation units are requested to be aggregated/computed. The Examiner interprets the computation pipeline/definition/defined function to correspond to the parameter), 
determine an aggregation of data units matching the criteria (Rangarajan, FIG. 5, 503, [0049], [0051]-[0052], [0080], Determine the computation pipeline from the CCN request that is associated/matches the computation field/URI), and 
return a data message comprising an aggregation of data units matching the criteria to the sender if the processing means have determined that the system will return an aggregation of data units matching the criteria, the data units being aggregated in the data message in dependence on how the data units were requested to be aggregated (Rangarajan, FIG. 1, 117, FIG. 5, 517, [0051]-[0052], [0082], Returning a CCN aggregated response (FIG. 1, 117) comprising the aggregation of data/computation units matching the definition/pipeline from the CCN request, data/computation units being aggregated based/dependent on the CCN request).

Rangarajan does explicitly disclose determine whether the system will return an aggregation of data units matching the criteria.

However, Maldaner discloses determine whether the system will return an aggregation of data units matching the criteria (Maldaner, [0026], [0028], Verifying/determine whether the system will return aggregated data that matched the type expected by the request).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of combine the teachings of Rangarajan with determine whether the system will return an aggregation of data units matching the criteria as taught by Maldaner to provide date verification. 

As for claim 2, Rangarajan discloses:
The processing means are configured to forward the interest message to another system if the processing means have determined that the system will not return an aggregation of data units matching the criteria (Rangarajan, [0051], [0052], Forward the CCN interest if the it is not cached locally to CCN network nodes for processing).

As for claim 3, Rangarajan discloses:
The at least one parameter specifies whether the aggregation is requested to comprise a sequence of the data units or to comprise a result of an aggregation function being performed on the data units (Rangarajan, FIG. 5, 501, 503, [0051]-[0052], [0076]-[0078], [0080], The CCN request includes computation pipeline/definition/defined function for how data/computation units are requested to be aggregated/computed. The Examiner interprets the computation pipeline/definition/defined function to correspond to the parameter).

As for claim 4, Rangarajan discloses:
(Rangarajan, FIG. 5, 501, 503, [0076]-[0078], [0080], The CCN request includes computation pipeline/definition/defined function for how data/computation units are requested to be aggregated/computed. The Examiner interprets the computation pipeline/definition/defined function to correspond to the parameter),

As for claim 5, Rangarajan discloses:
The aggregation function comprises one of: count, maximum, median, average, minimum, most often appearing value, probability distribution, and percentage of cumulative distribution (Rangarajan, [0070]-[0077], Computation/pipeline/aggregation function is the average, mean).

As for claim 6, Rangarajan discloses:
The processing means are configured to include information in the data message describing how and/or when the aggregation of the data units was performed (Rangarajan, [0078], Scheduling the computations).

As for claim 7, Rangarajan discloses:
The processing means are configured to obtain at least one of the data units from at least one further system (Rangarajan, [0071], Collect/obtain computation units from a plurality of sensors)

As for claim 8, Rangarajan discloses:
(Rangarajan, FIG. 5, 513, [0003]-[0005], [0045], [0047], [0082], Receive the message and process the content object based on the identifying name)..

As for claim 11, Rangarajan discloses:
The processing means are configured to receive a data message and extract a data unit from the name of the received data message (Rangarajan, FIG. 5, 513, [0003]-[0005], [0045], [0047], [0082], Receive the message and process the content object based on the identifying name). 

As for claim 13, Rangarajan discloses:
A method of receiving an interest message, comprising: 
receiving, on a system, an interest message from a sender (Rangarajan, [0003], [0004], Receive the CCN interest message/request/packet), the interest message specifying criteria identifying data units from an area of interest which are to be aggregated (Rangarajan, Fig. 5, 501, 505, [0071], [0080], Receiving a CCN request from the sender. The CCN request specifying the URI identifying the content objects which are to be retrieved)  and comprising at least one parameter specifying how the data units are requested to be aggregated (Rangarajan, FIG. 5, 501, 503, [0051]-[0052], [0076]-[0078], [0080], The CCN request includes computation pipeline/definition/defined function for how data/computation units are requested to be aggregated/computed. The Examiner interprets the computation pipeline/definition/defined function to correspond to the parameter),
determining an aggregation of data units matching the criteria (Rangarajan, FIG. 5, 503, [0080], Determine the computation pipeline from the CCN request that is associated/matches the computation field/URI); and 
returning a data message comprising an aggregation of data units matching the criteria to the sender if it has been determined that the system will return an aggregation of data units matching the criteria, the data units being aggregated in the data message in dependence on how the data units were requested to be aggregated (Rangarajan, FIG. 1, 117, FIG. 5, 517, [0051]-[0052], [0082], Returning a CCN aggregated response (FIG. 1, 117) comprising the aggregation of data/computation units matching the definition/pipeline from the CCN request, data/computation units being aggregated based/dependent on the CCN request).

Rangarajan does explicitly disclose determining whether the system will return an aggregation of data units matching the criteria.

However, Maldaner discloses determining whether the system will return an aggregation of data units matching the criteria (Maldaner, [0026], [0028], Verifying/determine whether the system will return aggregated data that matched the type expected by the request).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of combine the teachings of Rangarajan with determining whether the system will return an aggregation of data units matching the criteria as taught by Maldaner to provide date verification. 

As for claim 15, Rangarajan discloses:
A non-transient computer-readable medium having instructions stored thereon that, when executed by one or more processors (Rangarajan, FIG. 6, [0008], The CRM and processor for executing instructions of the network device) of a system, cause the system to carry out operations for receiving an interest message, the operations including: 
receiving an interest message from a sender (Rangarajan, [0003], [0004], Receive the CCN interest message/request/packet), the interest message specifying criteria identifying data units from an area of interest which are to be aggregated (Rangarajan, Fig. 5, 501, 505, [0071], [0080], Receiving a CCN request from the sender. The CCN request specifying the URI identifying the content objects which are to be retrieved)  and comprising at least one parameter specifying how the data units are requested to be aggregated (Rangarajan, FIG. 5, 501, 503, [0051]-[0052], [0076]-[0078], [0080], The CCN request includes computation pipeline/definition/defined function for how data/computation units are requested to be aggregated/computed. The Examiner interprets the computation pipeline/definition/defined function to correspond to the parameter),
(Rangarajan, FIG. 5, 503, [0080], Determine the computation pipeline from the CCN request that is associated/matches the computation field/URI); and 
returning a data message comprising an aggregation of data units matching the criteria to the sender if it has been determined that the system will return an aggregation of data units matching the criteria, the data units being aggregated in the data message in dependence on how data units were requested to be aggregated (Rangarajan, FIG. 1, 117, FIG. 5, 517, [0051]-[0052], [0082], Returning a CCN aggregated response (FIG. 1, 117) comprising the aggregation of data/computation units matching the definition/pipeline from the CCN request, data/computation units being aggregated based/dependent on the CCN request).

Rangarajan does explicitly disclose determining whether the system will return an aggregation of data units matching the criteria.

However, Maldaner discloses determining whether the system will return an aggregation of data units matching the criteria (Maldaner, [0026], [0028], Verifying/determine whether the system will return aggregated data that matched the type expected by the request).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of combine the teachings of Rangarajan with . 

Allowable Subject Matter

7.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al, US 2004/0267774 paragraph [0033] discloses the query processing may additional involve normalizing the scores of the results of individual searches and aggregating the scores using an aggregation function, such as minimum, average, product, etc. Once the multiple individual results are combined and rescored, a final set of matches are passed to a retrieval engine in and matching multimedia documents are retrieved.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/           Primary Examiner, Art Unit 2469